DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colwell (U.S. Patent No. 5,848,718) in view of Heise (U.S. Application Publication No. 2015/0004023)
Colwell discloses an electronics housing (100) for housing electronic components comprising: a lower housing part (102) and an upper housing part (101) connected to one another by connecting means in order to form a housing body, the connecting means having at least one screw (124, 126, 128, 130) which has a threaded section configured for thread formation (col. 3, lines 9-27), wherein, when the housing body is in a connected state, the threaded section of the screw is screwed through a connecting region (104, 106, 108, 110) of the upper housing part to form thread, and screwed into a connecting region (114, 116, 118, 120) of the lower housing part to form thread at least in sections, or vice versa, wherein the connecting regions for the connection by the screw each have a screw section, between which a thread clearance is formed in a state of use (Figs. 4, 5, gap formed at 202), each of the connecting regions has a through-hole, wherein the hole is configured such that the threaded section forms a thread at least partially circumferentially in a hole wall of the hole when the screw is inserted into the hole (Fig. 5), wherein the thread section is configured for cutting or thread forming, wherein the housing parts are made of plastic (col. 2, lines 24-25), wherein the upper housing part and lower housing part are formed integrally as one piece (Fig. 1), wherein the housing parts are shaped the same and are symmetrical (col. 2, lines 18-20), wherein the housing body can be mounted to a support rail, wherein a distance between the screw sections is equal to a length of the threaded section of the screw (Fig. 5, crosswise length), and wherein a screw is first screwed though the upper housing and then into the lower housing to form threads (col. 3, lines 9-30).
Colwell fails to teach a thread clearance with a second circumference larger than the first circumference the through hole, portions of each connecting region of the lower housing part that include the thread clearances abutting portions of each connecting region of the upper housing part that include the thread clearances when the claimed housing body is in the connected state, and wherein no thread is formed in the thread clearance of the through-hole, when the screw is inserted into the through-hole.
Heise teaches that it is known in the art to manufacture with a housing with a screw hole having a larger clearance area (8) that no threads are formed in (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the screw holes with clearances, as taught by Heise, in order to locate screws within the openings and allow for variations in the screws. 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colwell as modified above in view of McGovern et al. (U.S. Patent No. 6,050,765).
Colwell fails to teach wherein the screw has a screw shank formed between a screw head and threaded section, an outer diameter of which screw shank is less than a nominal diameter, comprising an edge diameter, of the threaded section, wherein the screw shank has a length equal to or greater than a screwed-through section of the connecting region, and wherein the threaded section tapers towards a free end of the screw.
McGovern teaches that it is known in the art to manufacture a self-tapping screw (10) with a screw shank formed (30) between a screw head and threaded section, an outer diameter of which screw shank is less than a nominal diameter, comprising an edge diameter, of the threaded section (Fig. 2), wherein the screw shank has a length equal to or greater than a screwed-through section of a connecting region (col. 3, lines 1-7), and wherein the threaded section tapers towards a free end of the screw (44).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the housing of Colwell with a screw having the shape taught by McGovern since such a modification would be the simple substitution of one known element for another to achieve the same result. 

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the modified device would not teach the claimed limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). When the teachings of the larger opening of Heise were applied to the teachings of Colwell one of ordinary skill in the art would arrive at the claimed language.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is within the level of ordinary skill in the art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733